DETAILED ACTION
This office action is in response to the amendments filed on 07/29/2022.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022, 05/27/2022, 09/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to the independent claims filed on 07/29/2022 in Remarks pg 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues:
[a] Applicant respectfully submits that, e.g. claim 1 was also rejected as obvious over Zhou in view of Chebib. Accordingly, the claims of the co-pending application do not contribute to the rejection and the rejection is therefore traversed. Applicant also asks whether the policies against double patenting are served when the co-pending application must be combined with three or four references.
In response to [a] the 103 rejections have been updated with a different combination of references, and the double patenting rejections have been updated accordingly.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a path monitoring module configured to monitor a path through an SD-WAN to 20reach a destination node, to determine a quality score for packets to the destination node on the path, and to determine a link utilization for the path” and “a traffic conditioning module configured to send a data packet sequence to the destination node on the path, to generate a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold and the link utilization being less than a high utilization threshold, and to send the data packet sequence by sending the FEC packet to the destination node with the data packet sequence” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.








17219795
17219809
1. A method of conditioning traffic through a data link of a Software-Defined Wide Area Network (SD-WAN), the method comprising: monitoring a path through an SD-WAN to reach a destination node; determining a quality score for packets to the destination node on the path; determining a link utilization for the path; sending a data packet sequence to the destination node on the path; and generating a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold and the link utilization being less than a high utilization threshold, wherein sending the data packet sequence comprises sending the FEC packet to the destination node with the data packet sequence
1. A method of conditioning traffic through multiple data paths of a Software- Defined Wide Area Network (SD-WAN), the method comprising: monitoring available paths through an SD-WAN to reach a destination node; determining a quality score for packets to the destination node on a first path of the available paths; sending a data packet sequence to the destination node on the first path; generating a forward error correction (FEC) packet for the packet sequence; and sending the FEC packet to the destination node on a second path of the available paths in response to the quality score being less than a quality threshold
2. The method of claim 1, further comprising: replicating the FEC packet; and sending the replicated FEC packet to the destination node on the path.
4. The method of claim 1, further comprising: determining a quality score for packets to the destination node on the second path; replicating the FEC packet; and sending the replicated FEC packet to the destination node on the first path when the quality score on the second path is below the quality threshold.
3. The method of claim 1, further comprising not sending the FEC packet when the link utilization on the path is greater than the high threshold.
6. The method of claim 5, further comprising not sending the replicated FEC packet when the link utilization on the second path is greater than a high threshold.
4. The method of claim 1, wherein determining the quality score comprises determining a packet loss score.
11. The method of claim 1, wherein the quality score is a packet loss score.
5. The method of claim 1, wherein determining a link utilization comprises: determining an assigned traffic bandwidth of the path; determining a traffic rate of the path; and comparing the traffic rate to the assigned traffic bandwidth.
 
6. The method of claim 5, wherein determining the traffic rate comprises taking an average of the traffic rate over time.
 
7. The method of claim 1, wherein generating the FEC packet comprises selecting a number of packets of the data packet sequence based on the quality score and wherein generating the FEC packet comprises generating the FEC packet for the selected number of packets.
7. The method of claim 1, wherein generating the FEC packet comprises selecting a number of packets of the data packet sequence based on the quality score and wherein generating the FEC packet comprises generating the FEC packet for the selected  number of packets.
8. The method of claim 7, further comprising attaching a header to the FEC packet to indicate the selected number of packets.
8. The method of claim 7, further comprising attaching a header to the FEC packet to indicate the selected number of packets.
9. The method of claim 8, further comprising attaching a header to the data packets configured to indicate an FEC packet.
9. The method of claim 1, further comprising attaching a header to the data packets configured to indicate an FEC packet.
10. The method of claim 1, wherein the FEC packet is an exclusive OR parity packet.
10. The method of claim 1, wherein the FEC packet is an exclusive OR parity packet.
11. The method of claim 1, further comprising: replicating the FEC packet; and sending the replicated FEC packet to the destination node on a second path when the link utilization on the second path is less than the high utilization threshold.
4. The method of claim 1, further comprising: determining a quality score for packets to the destination node on the second path; replicating the FEC packet; and sending the replicated FEC packet to the destination node on the first path when the quality score on the second path is below the quality threshold. 5. The method of claim 4, further comprising determining a link utilization for the second path and wherein sending the replicated FEC packet comprises sending the replicated FEC packet only if the link utilization on the second path is less than a high utilization threshold.
12. The method of claim 11, further comprising not sending the FEC packet on the first path when the link utilization on the first path is greater than the high threshold
6. The method of claim 5, further comprising not sending the replicated FEC packet when the link utilization on the second path is greater than a high threshold.
13. The method of claim 11, further comprising sending a second data packet sequence to the destination node on the second path and wherein the FEC packet is related to at least a portion of the second data sequence.
12. The method of claim 1, further comprising sending a second data packet sequence to the destination node on the second path and wherein the FEC packet is related to at least a portion of the second data sequence.
14. The method of claim 13, wherein sending a second data packet sequence comprises allocating the first and the second data packet sequences to the first and second paths based on link utilization of the first and second paths.
14. The method of claim 13, wherein sending a second data packet sequence comprises allocating the first and the second data packet sequences to the first and second paths based on link utilization of the first and second paths.
15. A network node comprising: a path monitoring module configured to monitor a path through an SD-WAN to reach a destination node, to determine a quality score for packets to the destination node on the path, and to determine a link utilization for the path; and a traffic conditioning module configured to send a data packet sequence to the destination node on the path, to generate a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold and the link utilization being less than a high utilization threshold, and to send the data packet sequence by sending the FEC packet to the destination node with the data packet sequence
15. A network node comprising: a path monitoring module configured to monitor available paths through an SD- WAN to reach a destination node, and to determine a quality score for packets to the destination node on a first path of the available paths; and a traffic conditioning module configured to send a data packet sequence to the destination node on the first path, to generate a forward error correction (FEC) packet for the data packet sequence, and to send the FEC packet to the destination node on a second path of the available paths in response to the quality score being less than a quality threshold.  
16. The network node of claim 15, wherein the traffic conditioning module is further to replicate the FEC packet and to send the replicated FEC packet to the destination node on the path.
17. The network node of claim 15, wherein the traffic monitoring module is further to replicate the FEC packet and send the replicated FEC packet to the destination node on the first path when the quality score on the second path is below the quality threshold.
17. The network node of claim 15, wherein the traffic conditioning module is further to not send the FEC packet when the link utilization on the path is greater than the high threshold.
16, The network node of claim 15, wherein the path monitoring module is further to determine a link utilization for the first path and wherein the traffic conditioning module is further to send the FEC packet only if the link utilization on the first path is less than a high utilization threshold.
18. A non-transitory computer-readable storage medium containing program instructions, wherein execution of the program instructions by the computer causes the 5computer to perform operations comprising: monitoring a path through an SD-WAN to reach a destination node; determining a quality score for packets to the destination node on the path; determining a link utilization for the path; sending a data packet sequence to the destination node on the path; and generating a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold and the link utilization being less than a high utilization threshold, 
18. A non-transitory computer-readable storage medium containing program instructions, wherein execution of the program instructions by the computer causes the computer to perform operations comprising: monitoring available paths through an SD-WAN to reach a destination node; determining a quality score for packets to the destination node on a first path of the available paths, sending a data packet sequence to the destination node on the first path: generating a forward error correction (FEC) packet for the packet sequence: and sending the FEC packet to the destination node on a second path of the available paths in response to the quality score being less than a quality threshold. 
19. The medium of claim 18, the operations further comprising: replicating the FEC packet; and sending the replicated FEC packet to the destination node on a second path when the link utilization on the second path is less than the high utilization threshold.
19. The medium of claim 18, the operations further comprising: determining a link utilization for the second path and wherein sending the replicated FEC packet comprises sending the replicated FEC packet only if the link utilization on the second path is less than a high utilization threshold.
20. The medium of claim 18, the operations further comprising sending a second data packet sequence to the destination node on the second path and wherein the FEC packet is related to at least a portion of the second data sequence.
 12. The method of claim 1, further comprising sending a second data packet sequence to the destination node on the second path and wherein the FEC packet is related to at least a portion of the second data sequence.


Claims 1-4, 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17219809 in view of Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Belotserkovsky et al. (hereinafter Belo, US 2005/0002416 A1). 
Regarding Claim 1, Claim 2 of 17219809 discloses a method of conditioning traffic through a data link of a Software-Defined Wide Area Network (SD-WAN), the method comprising: monitoring a path through an SD-WAN to reach a destination node; determining a quality score for packets to the destination node on the path; sending a data packet sequence to the destination node on the path; generating a forward error correction (FEC) packet for the data packet sequence. 
However Claim 1 of 17219809 does not explicitly disclose determining a link utilization for the path; generating a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold and the link utilization being less than a high utilization threshold, wherein sending the data packet sequence comprises sending the FEC packet to the destination node with the data packet sequence.
Zhou discloses determine an available bandwidth for the path (Zhou: para.0233 “the sending device measures path status information of each path, such as …and an available bandwidth of each path for transmitting the data stream,” )
generating a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold (Zhou: para.0196 “The sending device dynamically determines, based on the first path status information of the path, such as a packet loss rate or a delay, the packet-loss-concealment policy (for example, FEC, packet duplication, or ARQ) that can enhance packet-loss-concealment, and then generates a packet-loss-concealment packet for the data stream according to the packet-loss-concealment policy.” para.0199 “When a packet loss rate of the path is less than a target packet loss rate 0.01% for the data stream packet-loss-concealment, and a delay of the path satisfies a delay target value that is set for a packet-loss-concealment target of the data stream, it is determined that the packet-loss-concealment policy to be used is FEC.” based on quality score such as a packet loss rate being below a threshold, system determines to use FEC, and generates an FEC packet.); and 
10wherein sending the data packet sequence comprises sending the FEC packet to the destination node with the data packet sequence  (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 1 of 17219809-Zhou in order to incorporate determine an available bandwidth for the path; generating a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold; wherein sending the data packet sequence comprises sending the FEC packet to the destination node with the data packet sequence.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Zhou: para.0004).
However Zhou does not explicitly disclose determining a link utilization for the path, and generating a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold.
Belo disclose determining a link utilization for the path (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.” sufficient available bandwidth is determined, which in this case is unused timeslots to see if there are sufficient timeslots for FEC packets to be generated.), and 
generating a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.” If there is sufficient bandwidth, i.e. time slots, FEC packets can be generated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 1 of 17219809-Zhou and Belo in order to incorporate determining a link utilization for the path, and generating a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently using bandwidth to send error correction packets (Belo: para.0017).

Regarding Claim 2, Claim 1 of 17219809-Zhou-Melo discloses claim 1 as set forth above.
Claim 4 of 17219809 further discloses replicating the FEC packet; and sending the replicated FEC packet to the destination node on the path.

Regarding Claim 3, Claim 1 of 17219809- Zhou-Melo discloses claim 1 as set forth above.
Claim 5 of 17219809 further discloses not sending the FEC packet when the link utilization on the path is greater than the high threshold.

Regarding Claim 4, Claim 1 of 17219809- Zhou-Melo discloses claim 1 as set forth above.
Claim 11 of 17219809 further discloses wherein determining the quality score comprises determining a packet loss score.

Regarding Claim 7, Claim 1 of 17219809- Zhou-Melo discloses claim 1 as set forth above.
Claim 7 of 17219809 further discloses wherein generating the FEC packet comprises selecting a number of packets of the data packet sequence based on the quality score and wherein generating the FEC packet comprises generating the FEC packet for the selected number of packets.

Regarding Claim 8 Claim 7 of 17219809- Zhou-Melo discloses claim 7 as set forth above.
Claim 8 of 17219809 further discloses further comprising attaching a header to the FEC packet to indicate the selected number of packets.

Regarding Claim 9, Claim 8 of 17219809- Zhou-Melo discloses claim 8 as set forth above.
Claim 9 of 17219809 further discloses further comprising attaching a header to the data packets configured to indicate an FEC packet.

Regarding Claim 10, Claim 1 of 17219809- Zhou-Melo discloses claim 1 as set forth above.
Claim 10 of 17219809 further discloses further wherein the FEC packet is an exclusive OR parity packet.

Regarding Claim 11, Claim 1 of 17219809- Zhou-Melo discloses claim 1 as set forth above.
Claim 4 of 17219809 further discloses replicating the FEC packet; and sending the replicated FEC packet to the destination node on a second path when the link utilization on the second path is less than the high utilization threshold.

Regarding Claim 12, Claim 4 of 17219809- Zhou-Melo discloses claim 11 as set forth above.
Claim 6 of 17219809 further discloses further comprising not sending the FEC packet on the first path when the link utilization on the first path is greater than the high threshold.

Regarding Claim 13 Claim 4 of 17219809- Zhou-Melo discloses claim 11 as set forth above
Claim 12 of 17219809 further discloses further comprising sending a second data packet sequence to the destination node on the second path and wherein the FEC packet is related to at least a portion of the second data sequence.

Regarding Claim 14, Claim 4 and claim 12 of 17219809- Zhou-Melo discloses claim 11 as set forth above
Claim 14 of 17219809 further discloses wherein sending a second data packet sequence comprises allocating the first and the second data packet sequences to the first and second paths based on link utilization of the first and second paths.

Regarding Claim 15, Claim 15 of 17219809 discloses A network node comprising: a path monitoring module configured to monitor a path through an SD-WAN to reach a destination node, to determine a quality score for packets to the destination node on the path, and a traffic conditioning module configured to send a data packet sequence to the destination node on the path, to generate a forward error correction (FEC) packet for the data packet sequence.
However Claim 15 of 17219809 does not explicitly disclose and to determine a link utilization for the path; to generate a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold and the link utilization being less than a high utilization threshold, and to send the data packet sequence by sending the FEC packet to the destination node with the data packet sequence.
Zhou discloses determine an available bandwidth for the path (Zhou: para.0233 “the sending device measures path status information of each path, such as …and an available bandwidth of each path for transmitting the data stream,” )
to generate a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold (Zhou: para.0196 “The sending device dynamically determines, based on the first path status information of the path, such as a packet loss rate or a delay, the packet-loss-concealment policy (for example, FEC, packet duplication, or ARQ) that can enhance packet-loss-concealment, and then generates a packet-loss-concealment packet for the data stream according to the packet-loss-concealment policy.” para.0199 “When a packet loss rate of the path is less than a target packet loss rate 0.01% for the data stream packet-loss-concealment, and a delay of the path satisfies a delay target value that is set for a packet-loss-concealment target of the data stream, it is determined that the packet-loss-concealment policy to be used is FEC.” based on quality score such as a packet loss rate being below a threshold, system determines to use FEC, and generates an FEC packet.); and 
10 to send the data packet sequence by sending the FEC packet to the destination node with the data packet sequence (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 15 of 17219809 -Zhou in order to incorporate to generate a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold, and to send the data packet sequence by sending the FEC packet to the destination node with the data packet sequence.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Zhou: para.0004).
However Zhou does not explicitly disclose determine a link utilization for the path, and generate a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold.
Belo disclose determine a link utilization for the path (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.” sufficient available bandwidth is determined, which in this case is unused timeslots to see if there are sufficient timeslots for FEC packets to be generated.), and 
generate a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.” If there is sufficient bandwidth, i.e. time slots, FEC packets can be generated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 15 of 17219809 -Zhou and Belo in order to incorporate determine a link utilization for the path, and generate a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently using bandwidth to send error correction packets (Belo: para.0017).

Regarding Claim 16, Claim 15 of 17219809- Zhou-Melo discloses claim 15 as set forth above.
Claim 17 of 17219809 further discloses wherein the traffic conditioning module is further to replicate the FEC packet and to send the replicated FEC packet to the destination node on the path.

Regarding Claim 17, Claim 15 of 17219809- Zhou-Melo discloses claim 15 as set forth above
Claim 16 of 17219809 further discloses wherein the traffic conditioning module is further to not send the FEC packet when the link utilization on the path is greater than the high threshold.

Regarding Claim 18, Claim 18 of 17219809 discloses  A non-transitory computer-readable storage medium containing program instructions, wherein execution of the program instructions by the computer causes the 5computer to perform operations comprising: monitoring a path through an SD-WAN to reach a destination node; determining a quality score for packets to the destination node on the path; sending a data packet sequence to the destination node on the path; generating a forward error correction (FEC) packet for the data packet sequence. 
However Claim 18 of 17219809 does not explicitly disclose determining a link utilization for the path; generating a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold and the link utilization being less than a high utilization threshold, wherein sending the data packet sequence comprises sending the FEC packet to the destination node with the data packet sequence.
Zhou discloses determining an available bandwidth for the path (Zhou: para.0233 “the sending device measures path status information of each path, such as …and an available bandwidth of each path for transmitting the data stream,” )
generating a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold (Zhou: para.0196 “The sending device dynamically determines, based on the first path status information of the path, such as a packet loss rate or a delay, the packet-loss-concealment policy (for example, FEC, packet duplication, or ARQ) that can enhance packet-loss-concealment, and then generates a packet-loss-concealment packet for the data stream according to the packet-loss-concealment policy.” para.0199 “When a packet loss rate of the path is less than a target packet loss rate 0.01% for the data stream packet-loss-concealment, and a delay of the path satisfies a delay target value that is set for a packet-loss-concealment target of the data stream, it is determined that the packet-loss-concealment policy to be used is FEC.” based on quality score such as a packet loss rate being below a threshold, system determines to use FEC, and generates an FEC packet.); and 
10 sending the data packet sequence by sending the FEC packet to the destination node with the data packet sequence (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 18 of 17219809 -Zhou in order to incorporate generating a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold, wherein sending the data packet sequence comprises sending the FEC packet to the destination node with the data packet sequence.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Zhou: para.0004).
However Zhou does not explicitly disclose determining a link utilization for the path, and generating a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold.
Belo disclose determining a link utilization for the path (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.” sufficient available bandwidth is determined, which in this case is unused timeslots to see if there are sufficient timeslots for FEC packets to be generated.), and 
generating a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.” If there is sufficient bandwidth, i.e. time slots, FEC packets can be generated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 18 of 17219809 -Zhou and Belo in order to incorporate determining a link utilization for the path, and generating a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently using bandwidth to send error correction packets (Belo: para.0017).

Regarding Claim 19, Claim 18 of 17219809-Zhou-Belo discloses claim 18 as set forth above
Claim 19 of 17219809 further discloses the operations further comprising: replicating the FEC packet; and sending the replicated FEC packet to the destination node on a second path when the link utilization on the second path is less than the high utilization threshold.

Regarding Claim 20, Claim 18 of 17219809-Zhou-Belo discloses claim 18 as set forth above
Claim 12 of 17219809 disclose the operations further comprising sending a second data packet sequence to the destination node on the second path and wherein the FEC packet is related to at least a portion of the second data sequence.

Claims 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17219809 in view of Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Belotserkovsky et al. (hereinafter Belo, US 2005/0002416 A1)further in view of Mang et al. (hereinafter Mang, US 2011/0116367 A1). 

Regarding Claim 5, Claim 1 of 17219809-Zhou-Melo discloses claim 1 as set forth above.
However Claim 1 of 17219809-Zhou-Melo does not explicitly disclose wherein determining a link utilization comprises: determining an assigned traffic bandwidth of the path; determining a traffic rate of the path; and comparing the traffic rate to the assigned traffic bandwidth.
Mang discloses wherein determining a link utilization comprises: 
determining an assigned traffic bandwidth of the path (Mang: para.0029 “The routine 300 begins at operation 302, where the maximum capacity of each of the links within the network 108 is received. As used herein, the maximum capacity of a link is the maximum capacity that the link is engineered to handle.” the maximum capacity of the link is the assigned bandwidth); 
determining a traffic rate of the path (Mang: para.0029 “The routine 300 then proceeds from operation 302 to operation 304, where the bandwidth utilization of each of the links within the network 108 is received. As used herein, the bandwidth utilization of a link is an operator configurable parameter, such that a service provider may specify the measured bandwidth according to their own engineering needs. Examples of the bandwidth utilization may be the daily peak hour usage, the hourly average bandwidth usage, the daily average bandwidth usage, the smoothed values of measured traffic volume, and the like.” average hourly usage is determined.); and 
comparing the traffic rate to the assigned traffic bandwidth (Mang: para.0030 “From operation 304, the routine 300 proceeds to operation 306, where the spare link capacity of each link is determined by subtracting the bandwidth utilization of a link within the network from the maximum capacity of the particular link.” the values are compared.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Claim 1 of 17219809-Zhou-Melo with Mang in order to incorporate wherein determining a link utilization comprises: determining an assigned traffic bandwidth of the path; determining a traffic rate of the path; and comparing the traffic rate to the assigned traffic bandwidth.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimal usage of network capacity (Mang: para.0002-0003).

Regarding Claim 6, Claim 1 of 17219809-Zhou-Melo -Mang discloses claim 5 as set forth above.
However Claim 1 of 17219809-Zhou-Melo does not explicitly disclose wherein determining the traffic rate comprises taking 25an average of the traffic rate over time.
Mang further discloses wherein determining the traffic rate comprises taking 25an average of the traffic rate over time (Mang: para.0029 “The routine 300 then proceeds from operation 302 to operation 304, where the bandwidth utilization of each of the links within the network 108 is received. As used herein, the bandwidth utilization of a link is an operator configurable parameter, such that a service provider may specify the measured bandwidth according to their own engineering needs. Examples of the bandwidth utilization may be the daily peak hour usage, the hourly average bandwidth usage, the daily average bandwidth usage, the smoothed values of measured traffic volume, and the like.” average usage over time is calculated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Claim 1 of 17219809- Zhou-Melo with Mang in order to incorporate wherein determining the traffic rate comprises taking 25an average of the traffic rate over time.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimal usage of network capacity (Mang: para.0002-0003).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Belotserkovsky et al. (hereinafter Belo, US 2005/0002416 A1).

Regarding Claim 1, Zhou discloses A method of conditioning traffic through a data link of a Software-Defined Wide Area Network (SD-WAN) (Zhou: para.0175 “Embodiments of this application provide a data stream transmission method and device, which may be applied to a scenario such as a software-defined wide area network (software defined-wide area network, SD-WAN) and are specific to a service that is sensitive to a packet loss, for example, a video conference service.”), 
the method comprising: 
monitoring a path through an SD-WAN to reach a destination node (Zhou: para.0186 “In the SD-WAN scenario, the WAN link is a path used to send a data stream, and link status information of the WAN link is referred to as path status information.” para.0233 “When obtaining the two or more paths used to send the data stream, the sending device measures path status information of each path, such as a packet loss rate, a one-way delay, a two-way delay, a network jitter, and an available bandwidth of each path for transmitting the data stream” paths to send data stream on are measured for various types of status information.); 
5determining a quality score for packets to the destination node on the path (Zhou: para.0233 “the sending device measures path status information of each path, such as a packet loss rate” packet loss rate is a measure of a score of quality of a path.); 
determining an available bandwidth for the path (Zhou: para.0233 “the sending device measures path status information of each path, such as …and an available bandwidth of each path for transmitting the data stream,” ); 
sending a data packet sequence to the destination node on the path (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.);
and generating a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold (Zhou: para.0196 “The sending device dynamically determines, based on the first path status information of the path, such as a packet loss rate or a delay, the packet-loss-concealment policy (for example, FEC, packet duplication, or ARQ) that can enhance packet-loss-concealment, and then generates a packet-loss-concealment packet for the data stream according to the packet-loss-concealment policy.” para.0199 “When a packet loss rate of the path is less than a target packet loss rate 0.01% for the data stream packet-loss-concealment, and a delay of the path satisfies a delay target value that is set for a packet-loss-concealment target of the data stream, it is determined that the packet-loss-concealment policy to be used is FEC.” based on quality score such as a packet loss rate being below a threshold, system determines to use FEC, and generates an FEC packet.); and 
10wherein sending the data packet sequence comprises sending the FEC packet to the destination node with the data packet sequence  (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path).
However Zhou does not explicitly disclose determining a link utilization for the path, and generating a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold.
Belo disclose determining a link utilization for the path (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.” sufficient available bandwidth is determined, which in this case is unused timeslots to see if there are sufficient timeslots for FEC packets to be generated.), and 
generating a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.” If there is sufficient bandwidth, i.e. time slots, FEC packets can be generated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou and Belo in order to incorporate determining a link utilization for the path, and generating a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently using bandwidth to send error correction packets (Belo: para.0017).

Regarding Claim 3, Zhou-Melo discloses claim 1 as set forth above.
Zhou further discloses not sending the FEC packet when the available bandwidth on the path is lower than the high threshold (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path, i.e. NOT sent on the first path.).
However Zhou does not explicitly disclose not sending the FEC packet when the link utilization on the path is greater than the high threshold.
Belo disclose not sending the FEC packet when the link utilization on the path is greater than the high threshold (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.”  FEC packets are only generated and used then the utilization on the path is met, in this case if there are available timeslots, then the utilization is higher than the threshold.  If there are no available timeslots then the packet is not even generated, and therefore not sent.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou and Belo in order to incorporate not sending the FEC packet when the link utilization on the path is greater than the high threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently using bandwidth to send error correction packets (Belo: para.0017).

Regarding Claim 4, Zhou-Belo discloses claim 1 as set forth above.
Zhou further discloses wherein determining the quality score comprises determining a packet loss score (Zhou: para.0233 “the sending device measures path status information of each path, such as a packet loss rate” packet loss rate is a packet loss score.).

Regarding Claim 7, Zhou-Belo discloses claim 1 as set forth above.
Zhou further discloses generating the FEC packet comprises selecting a number of packets of the data packet sequence based on the quality score (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” the quality score, I.e. number of consecutive lost packets goes above a threshold, then those packets are chosen for FEC packet coding.) and 
wherein generating the FEC packet comprises generating the FEC packet for the selected number of packets (Zhou: para.0203 “S102: The sending device generates the packet-loss-concealment packet for the data stream according to the packet-loss-concealment policy.” the FEC packet is generated for the packets of the stream.).

Regarding claim 15 Zhou discloses A network node (Zhou: Fig.6 sending device) comprising: 
a path monitoring module (Zhou: para.0222 “the sending device includes a packet-loss-concealment controller. The packet-loss-concealment controller is configured to determine the path used to send the data stream” packet loss concealment controller) configured to monitor a path through an SD-WAN (Zhou: para.0175 “Embodiments of this application provide a data stream transmission method and device, which may be applied to a scenario such as a software-defined wide area network (software defined-wide area network, SD-WAN) and are specific to a service that is sensitive to a packet loss, for example, a video conference service.”) 
to 20reach a destination node (Zhou: para.0186 “In the SD-WAN scenario, the WAN link is a path used to send a data stream, and link status information of the WAN link is referred to as path status information.” para.0233 “When obtaining the two or more paths used to send the data stream, the sending device measures path status information of each path, such as a packet loss rate, a one-way delay, a two-way delay, a network jitter, and an available bandwidth of each path for transmitting the data stream” paths to send data stream on are measured for various types of status information.),
to determine a quality score for packets to the destination node on the path (Zhou: para.0233 “the sending device measures path status information of each path, such as a packet loss rate” packet loss rate is a measure of a score of quality of a path.), 
and to determine available bandwidth for the path (Zhou: para.0233 “the sending device measures path status information of each path, such as …and an available bandwidth of each path for transmitting the data stream,” ); 
and a traffic conditioning module (Zhou: para.0222 “the sending device includes a packet-loss-concealment controller. The packet-loss-concealment controller is configured to determine the path used to send the data stream” para.0231 “In an embodiment, when the sending device obtains, from the controller, only one path used to send the data stream, or when the sending device obtains, by using the information such as the local tunnel status maintenance, only one path used to send the data stream, the sending device uses the path to transmit the data stream” software from the sending device and the packet loss concealment controller each perform parts of the following functionality) configured to send a data packet sequence to the destination node on the path (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.), 
to generate a forward error correction (FEC) packet for the data packet sequence in response to the quality score being less than a quality threshold (Zhou: para.0196 “The sending device dynamically determines, based on the first path status information of the path, such as a packet loss rate or a delay, the packet-loss-concealment policy (for example, FEC, packet duplication, or ARQ) that can enhance packet-loss-concealment, and then generates a packet-loss-concealment packet for the data stream according to the packet-loss-concealment policy.” para.0199 “When a packet loss rate of the path is less than a target packet loss rate 0.01% for the data stream packet-loss-concealment, and a delay of the path satisfies a delay target value that is set for a packet-loss-concealment target of the data stream, it is determined that the packet-loss-concealment policy to be used is FEC.” based on quality score such as a packet loss rate being below a threshold, system determines to use FEC, and generates an FEC packet.); and 
10 to send the data packet sequence by sending the FEC packet to the destination node with the data packet sequence (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path).
However Zhou does not explicitly disclose determining a link utilization for the path, and to generate a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold.
Belo disclose determining a link utilization for the path (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.” sufficient available bandwidth is determined, which in this case is unused timeslots to see if there are sufficient timeslots for FEC packets to be generated.), and 
generating a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.” If there is sufficient bandwidth, i.e. time slots, FEC packets can be generated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou and Belo in order to incorporate determining a link utilization for the path, and to generate a forward error correction (FEC) packet for the data packet sequence in response to the link utilization being less than a high utilization threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently using bandwidth to send error correction packets (Belo: para.0017).


Regarding Claim 17, Zhou-Melo discloses claim 15 as set forth above.
Zhou further discloses wherein the traffic conditioning module is 29 / 31VSRA-1030US1 further to not send the FEC packet when the available bandwidth on the path is lower than the high threshold (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path, i.e. NOT sent on the first path.).
However Zhou does not explicitly disclose to not send the FEC packet when the link utilization on the path is greater than the high threshold.
Belo disclose not send the FEC packet when the link utilization on the path is greater than the high threshold (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.”  FEC packets are only generated and used then the utilization on the path is met, in this case if there are available timeslots, then the utilization is higher than the threshold.  If there are no available timeslots then the packet is not even generated, and therefore not sent.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou and Belo in order to incorporate not send the FEC packet when the link utilization on the path is greater than the high threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently using bandwidth to send error correction packets (Belo: para.0017).

Regarding Claim 18 it lists all of the same elements as claim 1 but in a A non-transitory computer-readable storage medium containing program instructions, wherein execution of the program instructions by the computer causes the 5computer to perform operations (Zhou: para.0390-0391).  Therefore the supporting rationale for the rejection of claim 1 apples equally as well to claim 18.

Regarding Claim 20, Zhou-Belo discloses claim 18 as set forth above.
Zhou further discloses the operations further comprising sending a second data packet sequence to the destination node on the second path (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.  Therefore a different path can be chosen than the first path, if the second path is the only path that meets the bandwidth threshold.  See Fig. 13, and apra.0237 that over time, packets can be sent interchangeably on different paths, and para.277 briefly describes path selection between sets of packets.) and 
wherein the FEC packet is related to at least a portion of the second data sequence (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packets, is sent on the selected path).


Claim 2, 11-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Belotserkovsky et al. (hereinafter Belo, US 2005/0002416 A1) further in view of Vaananen et al. (hereinafter Vaananen, US 2015/0171893 A1).
Regarding Claim 2, Zhou-Belo discloses claim 1 as set forth above.
However Zhou-Belo does not explicitly disclose replicating the FEC packet; and 15sending the replicated FEC packet to the destination node on the path.
Vaananen discloses replicating the FEC packet (Vaananen: para.0147 “At 516, the method 500 prepends a sequence number to the first data packet. At 520, the method 500 creates a first and second copy of the first data packet. At 524, the method 500 encodes the first and second copies using forward error correction encoding.” a second FEC packet is generated for the same packet.); and 
15sending the replicated FEC packet to the destination node on the path (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Zhou-Belo with Vaananen in order to incorporate replicating the FEC packet; and 15sending the replicated FEC packet to the destination node on the path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

Regarding Claim 11, Zhou-Belo discloses claim 1 as set forth above.
Zhou further discloses sending the FEC packet to the destination node on a second path when the available bandwidth on the second path is greater than the threshold (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.  Therefore a different path can be chosen than the first path, if the second path is the only path that meets the bandwidth threshold.).
However Zhou does not explicitly disclose replicating the FEC packet; sending the replicated FEC packet, when the link utilization on the second path is less than the high utilization threshold.
Belo disclose sending the replicated FEC packet, when the link utilization on the second path is less than the high utilization threshold (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.”  FEC packets are only generated and used then the utilization on the path is met, in this case if there are available timeslots, then the utilization is higher than the threshold. In this case, if there are available timeslots therefore below the high utilization threshold, then the FEC packets are generated and sent.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou and Belo in order to incorporate sending the replicated FEC packet, when the link utilization on the second path is less than the high utilization threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently using bandwidth to send error correction packets (Belo: para.0017).
However Zhou-Belo does not explicitly disclose replicating the FEC packet; and sending the replicated FEC packet.
Vaananen discloses replicating the FEC packet (Vaananen: para.0147 “At 516, the method 500 prepends a sequence number to the first data packet. At 520, the method 500 creates a first and second copy of the first data packet. At 524, the method 500 encodes the first and second copies using forward error correction encoding.” a second FEC packet is generated for the same packet.); and 
15 sending the replicated FEC packet to the destination node on a second path (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Zhou-Melo with Vaananen in order to incorporate replicating the FEC packet; and 15 sending the replicated FEC packet to the destination node on a second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

Regarding Claim 12, Zhou-Melo -Vaananen discloses claim 11 as set forth above.
Zhou further discloses not sending the FEC packet on the first path when the available bandwidth on the path is lower than the high threshold (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path, i.e. NOT sent on the first path.).
However Zhou does not explicitly disclose not sending the FEC packet on the first path when the link utilization on the path is greater than the high threshold.
Belo disclose not sending the FEC packet on the first path when the link utilization on the path is greater than the high threshold (Belo: para.0017 “The FEC packet 14 may be generated or used only when there is sufficient available bandwidth (unused time slots) to allow its use.” para.0022 “The FEC packet encoder 112, which is shown in dashed lines to indicate that it may be used only when sufficient extra TDMA time slots are available, may compute additional FEC data 24 (FIG. 1) for use in an FEC packet 14 (FIG. 1) using a systematic FEC block code.”  FEC packets are only generated and used then the utilization on the path is met, in this case if there are available timeslots, then the utilization is higher than the threshold. In this case, if there are no time slots available, then the utilization is above the threshold, and the packer are not sent.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou and Belo in order to incorporate not sending the FEC packet on the first path when the link utilization on the path is greater than the high threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently using bandwidth to send error correction packets (Belo: para.0017).

Regarding Claim 13, Zhou-Belo-Vaananen discloses claim 11 as set forth above.
Zhou further discloses sending a second data packet sequence to the destination node on the second path (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.  Therefore a different path can be chosen than the first path, if the second path is the only path that meets the bandwidth threshold.  See Fig. 13, and apra.0237 that over time, packets can be sent interchangeably on different paths, and para.277 briefly describes path selection between sets of packets.) and 
wherein the FEC packet is related to at least a portion of the second data sequence (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packets, is sent on the selected path).

Regarding Claim 14, Zhou-Belo-Vaananen discloses claim 13 as set forth above.
Zhou further discloses wherein sending a second data packet sequence comprises allocating the first and the second data packet sequences to the first and second paths based on bandwidth availability of the first and second paths (Zhou: para.0238 “In an embodiment, when there is more than one path that satisfies the bandwidth threshold, the sending device may determine two or more paths with relatively large bandwidths in available bandwidths as paths for sending the data stream.” para.0277 “In a next period, if the sending device determines other two paths whose path status information satisfies the specified threshold, the sending device switches sending of the data stream on one path to sending of the data stream on two paths. The determining the path used to send the data stream by the sending device may be configured by using a command or in another manner.” if its found that 2 routes meet all of the requirements included that of bandwidth availability, then the data stream can be sent using both paths, i.e. packets split between the two paths. alternatively, as seen in Fig. 13 and para.0277, every period, it can be determined which path is optimal to send on and a first data packet sequence can be sent on a first path and the other on a second path.).

Regarding Claim 16, Zhou-Belo discloses claim 15 as set forth above.
However Zhou-Belo does not explicitly disclose wherein the traffic conditioning module is further to replicate the FEC packet and to send the replicated FEC packet to the destination node on the path.
Vaananen discloses the traffic conditioning module is further to replicate the FEC packet (Vaananen: para.0147 “At 516, the method 500 prepends a sequence number to the first data packet. At 520, the method 500 creates a first and second copy of the first data packet. At 524, the method 500 encodes the first and second copies using forward error correction encoding.” a second FEC packet is generated for the same packet by method 500.); and 
15 to send the replicated FEC packet to the destination node on the path (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Zhou-Belo with Vaananen in order to incorporate wherein the traffic conditioning module is further to replicate the FEC packet and to send the replicated FEC packet to the destination node on the path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

Regarding Claims 19 they do not teach nor further define over the limitations of claims 11, therefore the rejections of claims 11 apply equally as well to claims 19.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Belotserkovsky et al. (hereinafter Belo, US 2005/0002416 A1) further in view of Mang et al. (hereinafter Mang, US 2011/0116367 A1).
Regarding Claim 5, Zhou-Chebib discloses claim 1 as set forth above.
However Zhou-Belo does not explicitly disclose wherein determining a link utilization comprises: determining an assigned traffic bandwidth of the path; determining a traffic rate of the path; and comparing the traffic rate to the assigned traffic bandwidth.
Mang discloses wherein determining a link utilization comprises: 
determining an assigned traffic bandwidth of the path (Mang: para.0029 “The routine 300 begins at operation 302, where the maximum capacity of each of the links within the network 108 is received. As used herein, the maximum capacity of a link is the maximum capacity that the link is engineered to handle.” the maximum capacity of the link is the assigned bandwidth); 
determining a traffic rate of the path (Mang: para.0029 “The routine 300 then proceeds from operation 302 to operation 304, where the bandwidth utilization of each of the links within the network 108 is received. As used herein, the bandwidth utilization of a link is an operator configurable parameter, such that a service provider may specify the measured bandwidth according to their own engineering needs. Examples of the bandwidth utilization may be the daily peak hour usage, the hourly average bandwidth usage, the daily average bandwidth usage, the smoothed values of measured traffic volume, and the like.” average hourly usage is determined.); and 
comparing the traffic rate to the assigned traffic bandwidth (Mang: para.0030 “From operation 304, the routine 300 proceeds to operation 306, where the spare link capacity of each link is determined by subtracting the bandwidth utilization of a link within the network from the maximum capacity of the particular link.” the values are compared.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou-Belo with Mang in order to incorporate wherein determining a link utilization comprises: determining an assigned traffic bandwidth of the path; determining a traffic rate of the path; and comparing the traffic rate to the assigned traffic bandwidth.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimal usage of network capacity (Mang: para.0002-0003).

Regarding Claim 6 Zhou-Belo-Mang discloses claim 5 as set forth above.
However Zhou-Belo does not explicitly disclose wherein determining the traffic rate comprises taking 25an average of the traffic rate over time.
Mang further discloses wherein determining the traffic rate comprises taking 25an average of the traffic rate over time (Mang: para.0029 “The routine 300 then proceeds from operation 302 to operation 304, where the bandwidth utilization of each of the links within the network 108 is received. As used herein, the bandwidth utilization of a link is an operator configurable parameter, such that a service provider may specify the measured bandwidth according to their own engineering needs. Examples of the bandwidth utilization may be the daily peak hour usage, the hourly average bandwidth usage, the daily average bandwidth usage, the smoothed values of measured traffic volume, and the like.” average usage over time is calculated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou-Belo with Mang in order to incorporate wherein determining the traffic rate comprises taking 25an average of the traffic rate over time.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimal usage of network capacity (Mang: para.0002-0003).

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Belotserkovsky et al. (hereinafter Belo, US 2005/0002416 A1) further in view of Liu et al. (hereinafter Liu, US 2009/0276686 A1)
Regarding Claim 8, Zhou-Belo discloses claim 7 as set forth above.
However Zhou does not explicitly disclose attaching a header to the FEC 28 / 31VSRA-1030US1 packet to indicate the selected number of packets.
Liu discloses attaching a header to the FEC 28 / 31VSRA-1030US1 packet to indicate the selected number of packets (Liu: para.0052 “Each individual FEC packet header indicates the FEC block size, the base sequence number (SNbase), the offset, and the number of protected media packets (NA), as well as the FEC packet index.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou-Belo with Liu in order to incorporate attaching a header to the FEC 28 / 31VSRA-1030US1 packet to indicate the selected number of packets.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of corrected recovering packets using the FEC packet (Liu: para.0052).

Regarding Claim 9 Zhou-Belo discloses claim 1 as set forth above.
However Zhou does not explicitly disclose attaching a header to the data packets configured to indicate an FEC packet.
Liu discloses attaching a header to the data packets configured to indicate an FEC packet (Liu: para.0026 “The FEC header contains, in addition to other information, the FEC type,” para.0052 “Each individual FEC packet header indicates the FEC block size, the base sequence number (SNbase), the offset, and the number of protected media packets (NA), as well as the FEC packet index.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou-Belo with Liu in order to incorporate attaching a header to the data packets configured to indicate an FEC packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of corrected recovering packets using the FEC packet (Liu: para.0052).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Belotserkovsky et al. (hereinafter Belo, US 2005/0002416 A1) further in view of Tan et al. (hereinafter Tan, US 2020/0412483 A1)
Regarding Claim 10 Zhou-Belo discloses claim 1 as set forth above.
However Zhou-Belo does not explicitly disclose wherein the FEC packet is an exclusive OR parity 5packet.
Tan discloses wherein the FEC packet is an exclusive OR parity 5packet (Tan: para.0035 “In embodiments described herein, the encoder can use an XOR-based FEC code to generate the parity packets 206”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou-Belo with Tan in order to incorporate wherein the FEC packet is an exclusive OR parity 5packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of decreasing computational burden (Liu: para.0052).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dhanabalan et al. US 2021/0092062 A1, see fig. 4 and 5 and para.0038 that deal with path selection and FEC determination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453